UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 1, 2011 Crexendo, Inc. (Exact name of registrant as specified in its charter) Delaware 001-32277 87-0591719 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 1615 South 52nd Street, Tempe, AZ 85281 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (623) 242-5959 iMergent, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On July 1, 2011 the Registrant issued a corrected press release which corrected the record date and payable date for the dividend declared on June 30, 2011, a copy of which is being furnished as Exhibit 99.1 hereto and is incorporated herein by reference.Pursuant to the rules and regulations of the Securities and Exchange Commission, such exhibit and the information set forth therein and herein shall be deemed "furnished" and not "filed" for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d) Exhibits ExhibitNo. Description Press release entitled “Crexendo Announces Quarterly Dividend” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. iMergent, Inc Date: July 1, 2011 By: /s/Jonathan Erickson Jonathan Erickson Chief Financial Officer
